Case 19-70190-hdh11 Doc 27 Filed 07/29/19 Entered 07/29/19 17:46:49 Pagei1of1

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
WICHITA FALLS DIVISION

In re: J&D Construction, LLC CASE NO 19-70190-11
CHAPTER 11

BUSINESS INCOME AND EXPENSES

FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A- GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:

1. Gross Income for 12 Months Prior to Filing: $236,350.00
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:

2. Gross Monthly Income:

PART C - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:

$39,700.00

3. Net Employee Payroll (Other Than Debtor): $14,000.00
4. Payroll Taxes: $3,000.00
5. Unemployment Taxes: $0.00
6. Worker's Compensation: $550.00
7, Other Taxes: $83,000.00
8. Inventory Purchases (including raw materials): $0.00
9. Purchase of Feed/Fertilizer/Seed/Spray: $0.00
10. Rent (other than debtor's principal residence): $0.00
11. Utilities: $600.00
12. Office Expenses and Supplies: $1,000.00
13. Repairs and Maintenance: $1,000.00
14. Vehicle Expenses: $500.00
15. Travel and Entertainment: $0.00
16. Equipment Rental and Leases: $0.00
17. Legal/Accounting/Other Professional Fees: $800.00
18. Insurance: $2,000.00
19. Employee Benefits (e.g., pension, medical, etc.): $0.00
20. Payments to be Made Directly by Debtor to Secured Creditors for

Pre-Petition Business Debts (Specify): None
21. Other (Specify):

Asphalt, base rock for project $8,000.00
22. Total Monthly Expenses (Add items 3 - 21) $114,450.00

PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2): -$74,750.00
